COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §               No. 08-18-00086-CR
  KAIRI SHOREA JERNIGAN,
                                                   §                  Appeal from the
                     Appellant,
                                                   §                143rd District Court
  v.
                                                   §              of Ward County, Texas
  THE STATE OF TEXAS,
                                                   §             (TC# 17-06-05848-CRW)
                     State.
                                              §
                                            ORDER

       The Appellant’s brief was due with this Court on March 7, 2019 with three final extensions
having been granted. Appellant’s attorney, Mr. Robert V. Garcia, Jr., filed a sixth motion for
extension of time on March 7, 2019 requesting an additional 15 days to file his brief. However,
before the Court acts on the motion it will be necessary for the trial court to conduct a hearing.
       Therefore, it is ORDERED that the trial court conduct a hearing in order to determine if
appellant wishes to continue the appeal and if appellant has been deprived of effective assistance
of counsel.
       Further, the trial court shall forward its findings to the District Clerk of El Paso County,
Texas, on or before March 28, 2019. The District Clerk shall prepare and forward a supplemental
clerk’s record containing the findings and forward the same to this Court on or before April 7,
2019. Further, the transcription of the hearing shall be prepared, certified and filed with this Court
on or before April 7, 2019.


       IT IS SO ORDERED this 8th day of March, 2019.


                                               PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.